 On behalf of the
Government and the people of Nigeria, and in my
capacity as the current Chairman of the African Union
(AU), I would like to extend my sincere
congratulations to you, Sir, and your country, Sweden,
on your election as President of the sixtieth session of
the General Assembly. I should also commend you for
the leadership you provided at the High-level Plenary
Meeting over the past three days. The theme you have
chosen for this year’s general debate — “For a stronger
and more effective United Nations: the follow-up and
implementation of the High-level Plenary Meeting in
September 2005” — is indeed most appropriate and
timely, as it encapsulates our common desire for a
renewed and invigorated Organization. I assure you of
the full support and cooperation of the Nigerian
delegation. I would also like to express appreciation to
your predecessor, His Excellency Mr. Jean Ping of the
Republic of Gabon, for his leadership and dedication.
I commend the Secretary-General, His
Excellency Mr. Kofi Annan, for his tenacity and
leadership qualities, which sustain the role of the
United Nations and underlie the current reform process
of the United Nations system.
You, Sir, have assumed the presidency of the
sixtieth session at a time when the United Nations is
witnessing epoch-making historic events. The session
has in the last three days taken the assessment and
review of the five-year implementation of the
Millennium Development Goals (MDGs). Besides
pursuing the reform process, launched by the report of
the Secretary-General’s High-level Panel on Threats,
Challenges and Change, entitled “A more secure world:
our shared responsibility” (A/59/565), and the
Secretary-General’s own report entitled “In larger
freedom” (A/59/2005), the session will also mark the
tenth year of implementation of the Declaration and
Platform for Action of the Fourth World Conference on
Women and the Declaration and Programme of Action
of the World Summit for Social Development, held in
Beijing and Copenhagen, respectively.
I have no doubt, Sir, that, with your vast
experience in diplomacy and statecraft, you will pilot
the session to a successful conclusion.
The United Nations continues to play a pivotal
role in the lives of all people with its vast network of
activities. In this regard, Nigeria is firmly anchored in
its belief, commitment to and support for the
strengthening of the United Nations and the protection
of its ideals, in particular, the maintenance of
international peace and security, prevention and
protection of human rights and fundamental freedoms
and promotion of international cooperation in solving
international economic, social, cultural and
humanitarian problems. There remains so much to do
in these areas that only a rejuvenated United Nations
can optimally respond to the challenges.
11

Last year, the situation in the Sudan, including
the Darfur region, was a cause of serious concern to
Africa and indeed to the international community.
However, with the combined efforts of the United
Nations, the African Union and the Intergovernmental
Authority on Development (IGAD), we have managed
to usher in an era of hope in that country. A
Comprehensive Peace Agreement has been signed and
implemented on the long-drawn north-south conflict,
and the fifth round of inter-Sudanese peace talks on
Darfur resumed in Abuja in June 2005 and is currently
in progress. I take this opportunity to once again appeal
to the parties to shed their hard-line approach to
negotiation and adopt a policy of give-and-take in the
interest of posterity.
The international community has demonstrated
tremendous goodwill in facilitating the peace process
in Darfur, and this must be sustained by the parties.
Similarly, it is equally important to maintain and
sustain the current level of peace between northern and
southern Sudan. In this connection, I salute the courage
of the late Mr. John Garang in leading the southern
Sudanese people into reaching an accord with the
Government of the Sudan. We regret the death of
Mr. John Garang and extend our heartfelt sympathy to
his family and to the Government and people of the
Sudan.
The situation in Somalia continues to give hope
to the ability of the contending parties to resolve their
differences in the higher interest of their beloved
country. The African Union will continue to play an
active role in this regard, together with the IGAD and
countries in the region to help Somalis realize their
dream of a united and peaceful country.
In the West African subregion, the African Union
and the Economic Community of West African States
(ECOWAS) have continued to remain fully engaged
with efforts to find a lasting solution to the crisis in
Côte d’Ivoire. In this connection, we acknowledge the
valuable support of the United Nations to the peace
process. We appreciate the efforts deployed by
President Thabo Mbeki of South Africa to mediate in
Côte d’Ivoire on behalf of the AU. In view of President
Mbeki’s report of 30 August 2005 and the recent
declaration that the elections scheduled for October
may not take place, it would be necessary for
ECOWAS, and then the AU, to revisit the situation in
Côte d’Ivoire. We will do so in full consultation with
the Secretary-General and the Security Council of the
United Nations.
We commend the evolving return to democracy,
reconciliation, security and development in Togo, and
we appreciate the efforts of the United Nations, the
European Union (EU) and other development partners
in this regard. The elections in Guinea-Bissau have
come and gone. The reconciliation process that will
precede the inauguration of the newly elected President
has begun. Both Togo and Guinea-Bissau will need
substantial support to build their economies, without
which their situations could deteriorate. We call on the
United Nations and its institutions, along with the
European Union and other development partners, to
help.
The AU stands resolutely by its policy of not
accepting to include among its members any
Government that emanates from outside a Constitution
and democratic processes. That is the situation now
with regard to Mauritania. We are of course
maintaining a constructive dialogue and recommending
an expeditious return to democracy, including national
reconciliation and the necessary reforms and
legislation to move the country forward.
We welcome the elections in Burundi and the
Government resulting from that election, which is
based on the newly agreed Constitution. We appreciate
the role played by all the friends of Burundi who
helped to make that happen. Like Togo and Guinea-
Bissau, Burundi will need special assistance to be able
to consolidate its reconciliation and democracy.
We applaud the Secretary-General’s proposal
contained in his recent report on the situation in Sierra
Leone. In particular, we welcome his intention to keep
the security, political, humanitarian and human rights
situation under close review. The AU is also pleased
about the six-month extension of the mandate of the
United Nations Mission in Sierra Leone (UNAMSIL)
and recognition of the need for a strong United Nations
presence in the country after the withdrawal of
UNAMSIL. We believe the presence of the United
Nations system will foster confidence and guarantee
stability during the critical months following its
withdrawal. We call upon the international community
to continue to extend assistance to the Government of
Sierra Leone in its efforts to develop a credible,
effective and sustainable police force, armed forces and
12

judiciary, as well as rebuild damaged infrastructure
necessary to revamp economic and social activities.
The peace process in Liberia is in its most critical
phase, and calls for the cooperation of all parties in the
country. The AU is closely monitoring developments
there. We are optimistic that the elections scheduled for
next month will lead to a successful transition. In that
connection, the use of propaganda to direct attention to
issues unrelated to the conduct of the forthcoming
presidential elections should be avoided and resisted.
It is pertinent for me to repeat here what I said
before on the issue of Charles Taylor, who was
encouraged to leave Liberia in order to avoid a
bloodbath. He was encouraged by the leaders of Africa
at the level of the Economic Community of West
African States (ECOWAS) and the AU to voluntarily
give up power and leave his country, in the interests of
Liberia, West Africa and Africa, and of world peace
and security. He was escorted to Nigeria by President
Kuffor, who was the Chairman of ECOWAS at the
time, and Presidents Mbeki and Chissano, who were,
respectively, the outgoing and incoming Chairmen of
the AU. We believe that the cause of peace in Liberia
will be served if Charles Taylor stays away, or is kept
away, from Liberia during the transition or early stages
of nation-rebuilding in that country following the
elections.
With regard to the Great Lakes region, we have
taken note of the realistic decision of the two houses of
Parliament in the Democratic Republic of the Congo to
extend, for a period of six months, the transition period
that expired on 30 June 2005, in accordance with the
provisions of the Global and All Inclusive Agreement,
signed in Pretoria in December 2002, and in line with
article 196 of the transitional Constitution. The AU is
determined to continue to work with the United
Nations to facilitate the peaceful resolution of the
conflict. In that connection, we reiterate the AU’s call
to all parties to the conflict in the Democratic Republic
of the Congo to respect that decision. We hope that this
will ensure that the elections provided for by the
Agreement take place satisfactorily. With the
cooperation of all parties concerned and the active
support of the international community, we are hopeful
for an orderly return to normality and the restoration of
peace and stability in the Democratic Republic of the
Congo.
Nigeria’s commitment to nuclear non-
proliferation has never been in doubt. We have always
supported the view that it should involve all States.
Disarmament conventions merit the support of all
States, small or large, nuclear or non-nuclear. My
delegation regrets the failure of the 2005 Review
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons. We should not allow
the relative stability in our world to lure us into the
belief that the need for total disarmament no longer
exists. Nor can we separate disarmament from non-
proliferation. Through that we can achieve the goal of
the Charter of the United Nations of saving succeeding
generations from the scourge of war and destruction.
The availability and wide circulation of small
arms and light weapons poses the greatest danger to
peace and security, especially in our region. Those
weapons have helped to prolong conflicts and to
undermine stability, social peace and security. They
have also wreaked devastation on the economies of
affected States. Nigeria therefore welcomes the
agreement of June 2005 on an international instrument
that would enable States to identify and trace illicit
small arms and light weapons in a timely and reliable
manner. However, that is only a stop-gap measure.
What we need is a legally binding international
instrument that will regulate, control and monitor the
illicit trade in small arms, including their transfer to
non-State actors. By pronouncing ourselves clearly and
positively in that regard, Member States would send a
message of their resolve not to encourage or condone
the diversion of those weapons to illicit networks.
Terrorism remains a great threat to peace and
security at the local, national and international levels.
It is inimical to the rule of law, human rights,
democracy and freedom. It impedes sustainable
development through the destabilization of States,
particularly emerging democracies and nations in
transition. Nigeria reaffirms its conviction that
terrorism cannot be justified under any circumstance,
and should therefore be combated in all its forms and
manifestations. To that end, my country welcomes the
adoption, on 13 April 2005, of the International
Convention for the Suppression of Acts of Nuclear
Terrorism, and commits itself to work with others to
mobilize the political will necessary to ensure the early
entry into force of a comprehensive convention on
terrorism. We also welcome the Security Council
13

resolution against the incitement of terrorism and
terrorist acts.
As we embark upon a review of the Millennium
Development Goals (MDGs), the challenges of hunger,
poverty and disease continue to override our
conscience as well as the conscience of the
international community. It was our concern regarding
those challenges that compelled African leaders to
commit themselves to the ideals of the New
Partnership for Africa’s Development (NEPAD), whose
principal objective was to encourage good governance,
democracy, the rule of law, security, stability and
macro-economic reforms, among other things. Four
years on, NEPAD has made some modest progress that
reflects our determination to make Africa work for
Africans in an interdependent world and towards the
achievement of sustainable development.
However, notwithstanding our efforts, poverty
remains endemic in Africa. The dangerous correlation
between grinding poverty and alienation from
government as a veritable source of political instability
on the continent leaves much to be desired. We are,
however, grateful for the renewed commitment of our
development partners to redeem their ODA pledges,
increase foreign direct investment, remodel trading
architecture and provide better and effective technical
and structural support to our efforts. We have also
begun to emphasize well-managed and development-
focused tourism as a veritable source of wealth and job
creation and an effective contributor to several of the
Millennium Development Goals (MDGs).
We remain committed to providing the necessary
conducive environment that will encourage investment
and generate wealth and liberate our peoples from
poverty. Our agricultural policies and practices are
tailored to expansion capable of feeding our people,
exporting some of the produce and providing raw
materials for our industries.
The pivotal role of trade as a veritable engine for
economic growth cannot be overstated. Access to
markets of developed countries, withdrawal of
agricultural subsidies as well as elimination of
distorting tariffs are measures that should be addressed
decisively by our industrialized development partners
to enhance the ability of developing countries to
benefit from trade. The successful completion of the
Doha multilateral trade negotiations would be a litmus
test of our resolve.
I wish to recognize the statesmanship displayed
by members of the Paris Club, which recently granted
African countries, among others, debt cancellation and
debt relief. We urge the international community to
adopt an effective, comprehensive, durable and
development-oriented solution to the debt problem of
developing countries, which has become for them a cog
in the wheel of development, growth and progress.
Since 1986, the HIV/AIDS epidemic has rapidly
grown into a monster all over the world. In tackling the
scourge, many African countries, including Nigeria,
have adopted the multisectoral response strategy
recommended by the United Nations.
Nigeria has followed with great interest and
participated actively in the various proposals on the
reform of our Organization, the United Nations. We
strongly support the proposal for the establishment of a
Peacebuilding Commission, since this will go a long
way in filling a yawning gap in the consolidation of
sustainable peace and security in post-conflict
countries, particularly in Africa.
We also support the proposed Human Rights
Council. However, we do not believe that the mere
exchange of the Commission on Human Rights for the
proposed Council would address perceived deficiencies
in the promotion and protection of human rights and
fundamental freedoms, unless the proposed Council
adopts a new culture of treating all cases of violation
with a standard yardstick capable of attracting wide
support and generating confidence.
As far as the proposal for the expansion of the
Security Council is concerned, Nigeria has consistently
supported, and as a member of the African Union
Follow-up Mechanism remains faithful to, the
implementation of the Ezulwini Consensus. We have
done so without any second thought or national
colourations with the sole aim of achieving the best for
Africa in the obligatory negotiations with other regions
and Members of the United Nations, whose support
Africa must necessarily attract to achieve its
fundamental requirement of increasing the number and
quality of its membership on the Security Council.
Finally, as Chairman of the African Union for the
past year, I have had the privilege of working closely
with brother African heads of State or Government in
transforming the African Union into a truly potent and
effective organization for the development of African
peoples. Through our collective efforts, we have
14

brought hope and confidence to Africa. We do not,
under any circumstances, intend to waver in this
renewed commitment of repositioning Africa for peace,
security, stability, growth, sustainable development and
enduring democracy. I am optimistic that with the
invaluable cooperation of the United Nations, our
development partners and the international community
with respect to the MDGs and other NEPAD initiatives,
the African Union will successfully pursue the noble
objectives enshrined in its Constitutive Act.